[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Scannell, Slip Opinion No. 2016-Ohio-583.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-583
                          IN RE APPLICATION OF SCANNELL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re Application of Scannell, Slip Opinion No.
                                     2016-Ohio-583.]
Attorneys—Character and fitness—Failing to exercise good judgment in
        conducting personal legal affairs—Engaging in a pattern of dishonesty and
        misrepresentation involving lying to law-enforcement officers and court
        personnel—Application disapproved, with permission to reapply in two
        years on conditions.
    (No. 2015-0541—Submitted June 10, 2015—Decided February 23, 2016.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 556.
                           ___________________________
        Per Curiam.
        {¶ 1} John Richard Scannell of Cortland, Ohio, is a 2013 graduate of the
University of Cincinnati College of Law. He has applied to register as a candidate
for admission to the practice of law in Ohio and to take the July 2013 bar exam.
                             SUPREME COURT OF OHIO




Two members of the Trumbull County Bar Association admissions committee
interviewed Scannell on September 14, 2012, and provisionally recommended that
he be approved as to his character and fitness to practice law. The full bar-
association admissions committee issued a final report on May 13, 2013,
recommending that he be approved.
         {¶ 2} On July 2, 2013, the Board of Commissioners on Character and
Fitness announced that it would exercise its sua sponte investigatory authority in
accordance with Gov.Bar R. I(10)(B)(2)(e) to further investigate his character and
fitness to practice law, and on July 15, 2013, the Office of Bar Admissions sent
Scannell a letter advising him that he would not be permitted to take the July 2013
bar exam. Three weeks later, Scannell was cited for improper backing as the result
of an automobile collision with a motorcycle.
         {¶ 3} A panel of the board conducted hearings on June 6 and September 26,
2014—the first hearing focused on Scannell’s conduct following his August 2013
automobile accident and the second focused on a fight he had with his girlfriend on
a North Carolina beach in July 2012. The panel expressed some concerns regarding
Scannell’s candor and honesty with regard to the fight on the beach. But based on
its findings that he knowingly made false statements to a magistrate and prosecutor
about his automobile accident, gave false sworn testimony at the panel hearing as
to what had transpired in court, and took efforts to have the traffic ticket for his
accident issued in his father’s name, the panel recommended that Scannell’s
pending application be disapproved and that he not be permitted to reapply to take
the Ohio bar exam.        The board adopted the panel’s findings of fact and
recommendation.
         {¶ 4} Having thoroughly reviewed the record, we adopt the board’s findings
of fact and disapprove Scannell’s pending bar exam application, but for the reasons
that follow, we will permit him to reapply for admission to the Ohio bar in two
years.




                                         2
                                January Term, 2016




                           Summary of the Proceedings
       {¶ 5} In the early evening of August 5, 2013, Scannell drove from his home
in Cortland, Ohio, to his girlfriend’s apartment complex in Cuyahoga Falls. Upon
arriving at his destination, he pulled his truck in front of the driveway, stopped, put
the truck in reverse, backed up, and collided with a motorcycle.             Scannell
immediately tried to assist the motorcyclist, Erik Richardson, who sustained minor
injuries, and—worried about the negative impact the accident would have on his
bar application—asked whether he could handle the incident privately by paying
for the repairs to Richardson’s motorcycle with cash or a check. Richardson
declined the offer, informed Scannell that he was a former law-enforcement officer,
and then called the Cuyahoga Falls Police Department to report the accident. The
police arrived minutes after the collision and cited Scannell for improper backing.
       {¶ 6} All the witnesses at the panel hearing admit the following facts are
true: (1) Scannell was driving the truck that collided with the motorcycle, (2) no
one other than Scannell was in the truck at the time of the accident, and (3)
Scannell’s father was at home in Cortland, Ohio, at the time of the accident. But
on August 12, 2013, Scannell and his father traveled from Courtland to Cuyahoga
Falls to attend mayor’s court. When the magistrate called the case, both men
approached the bench. Scannell’s father, with Scannell at his side, informed the
magistrate that he (the father) was driving the truck on August 5, 2013, and that the
ticket should be issued to him—not to his son. He explained that when the police
arrived at the scene of the accident, he was “over in the bushes throwing up” due to
nausea he suffered as a result of chemotherapy treatment.
       {¶ 7} Scannell did not inform the magistrate that his father’s story was a
complete fabrication in that his father was not driving the truck, was not a passenger
in the truck, and was not even in Cuyahoga Falls the night of the accident. Instead,
he supported his father’s story by pointing to a map he had brought with him to
indicate in which bushes his father had been throwing up.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 8} In his testimony before the panel of the Board of Commissioners on
Character and Fitness, Scannell suggested that he had tried to bring the truth to the
court’s attention by insisting that he had told the magistrate that he had been “in
control” of the truck and that he should be charged with the traffic offense. He also
testified repeatedly that he had not told the magistrate that his father was driving on
the night of the accident, but the panel found the testimony of Stacy McGowan, the
prosecutor originally assigned to Scannell’s traffic case, to be more credible.
McGowan acknowledged that Scannell’s father informed the magistrate that he was
the one driving the truck that hit the motorcyclist, but she also recalled Scannell
stating multiple times that his father was the driver. Further, she testified that when
she asked Scannell why he had not told the police that his father was driving if that
were the case, he told her that he was afraid his father would get arrested for driving
while intoxicated because he was vomiting in the bushes. It is not clear whether
any of Scannell’s statements to the mayor’s court magistrate were under oath.
Before dismissing the traffic matter without prejudice, McGowan advised Scannell
and his father that she was going to investigate the matter and that they would face
criminal charges if they were lying about the incident. But she said that they both
had assured her that Scannell’s father had been the driver.
       {¶ 9} At the panel hearing, Scannell and his father both testified that they
returned to the police station and mayor’s court the week of August 19, 2013, in an
effort to secure a ticket in Scannell’s name. But Diana Sudia-Smith, a Cuyahoga
Falls Law Department employee, testified differently. She said that the father and
son approached her as she was closing the courtroom late one afternoon and that
both of them demanded that she dismiss the ticket against Scannell and reissue it
against his father. Although both men interacted with Sudia-Smith, she reported
that John Scannell spoke more than his father. Prosecutor John Chapman, who took
over the case when McGowan went on vacation, testified that Scannell’s father




                                          4
                               January Term, 2016




submitted a written police report on August 19, 2013, stating that he was the driver
who hit the motorcyclist.
        {¶ 10} Ultimately, Scannell was charged with improper backing and
obstructing official business in the Stow Municipal Court, and as part of a plea
bargain, entered a plea of no contest to charges of improper backing and an
amended charge of disorderly conduct. He was fined $250, $100 of which was
suspended, and was sentenced to 30 days in jail, all suspended on the condition that
he obey all laws for one year. Scannell’s father was charged with obstructing
official business but pleaded no contest to an amended charge of falsification. He
was fined $1,000, with $500 of the fine suspended, and was sentenced to 180 days
in jail, all of which was suspended on the condition that he obey all laws for one
year.
        {¶ 11} While acknowledging that Scannell presented a sad tale of a bright,
hard-working young man with impressive letters of recommendation, the panel
noted that during his June 2014 hearing, he was “combative, and at other times,
rambling and unable to focus or respond to a straightforward question with a direct
answer.” The panel also reported that “[h]e was uncommonly nervous throughout
the hearing.” Based on the evidence adduced at that June hearing, the panel found
that Scannell knowingly made false statements to the mayor’s court magistrate and
prosecutor on August 12, 2013 (although it is not clear from the record whether
those statements were made under oath), gave false testimony at the panel hearing
as to what transpired in the mayor’s court, and gave false testimony regarding the
efforts he and his father undertook to secure a traffic ticket in his father’s name.
Moreover, the panel stated that it was “compelled to recognize that this case
involves more than just the exercise of poor judgment” and that “Scannell’s actions
unfortunately disclose dramatic and troubling questions about the Applicant’s
character.”




                                         5
                                 SUPREME COURT OF OHIO




        {¶ 12} The panel reconvened on September 26, 2014, to hear evidence
relating to a July 2012 altercation that Scannell had with his girlfriend on a beach
in North Carolina.1 In his initial report to the office of bar admissions, Scannell
claimed that he and his girlfriend were charged with disorderly conduct after they
engaged in horseplay, argued over seashells, and had a sand fight.
        {¶ 13} One week after he disclosed the incident, Scannell told his
admissions-committee interviewers that witnesses and the authorities had had a
“misunderstanding” as to whether there had been any physical violence during the
incident.
        {¶ 14} At the panel hearing, Scannell testified that his girlfriend had slapped
him on the head and threw sand at him at the end of an argument. He then embraced
her in a bear hug to prevent her from hitting him and reminded her that during an
earlier incident, she had promised him that he could have a “free slap” if she ever
hit him again.2 He claimed that she told him to go ahead and that when he made
the motion of slapping her, only the very tip of his finger grazed her chin. In her
written statement to the park ranger, the girlfriend confirmed that she had told
Scannell, “Go ahead, I’d like to see you do it,” but reported that he had struck her
on the face with his open hand. Witness reports unequivocally supported the
girlfriend’s version of events.
        {¶ 15} Although Scannell denied that he was intoxicated at the time of this
incident, he admitted that he had been drinking. His girlfriend, in contrast, testified
that they were both intoxicated, and the National Park Service incident record
reflects that law-enforcement officers arrived and placed Scannell in handcuffs,
took him off the beach, and placed him in a cruiser. When Scannell was removed


1
  Although Scannell was represented by counsel at the first hearing, he proceeded pro se at the
September 26, 2014 hearing.
2
  The panel found that the couple had a “tempestuous and somewhat abusive relationship in the past
where hitting one another was not uncommon.” Indeed, in the course of the hearing, one panel
member characterized the relationship as “toxic.”




                                                6
                               January Term, 2016




from that cruiser and placed in another vehicle to be transported to a detention
center, he put his foot in the door to prevent the park ranger from closing it. His
eyes were bloodshot, he was stumbling, and his speech was slurred. He refused to
take a breathalyzer test and attempted to prevent his girlfriend from doing so,
claiming that he was her lawyer—even though he had previously told the park
rangers that he was a law student.
       {¶ 16} Although Scannell was charged with disorderly conduct as a result
of the incident, the charges were dismissed after he successfully completed a one-
year pretrial diversion program that required him to complete 50 hours of
community service and to submit to random substance-abuse testing. The panel
acknowledged that it was not entirely clear what had transpired on the beach in July
2012. In fairness to Scannell, the panel noted that he was not able to cross-examine
the witnesses who provided statements to law-enforcement officers, though he
questioned the accuracy of their statements and was adamant that they were at least
several hundred yards away from him and his girlfriend at the time of the incident.
And although Scannell’s sister and her fiancé were in the ocean less than 50 feet
from the incident, the fiancé testified that neither of them saw or heard the
altercation. The panel ultimately found that Scannell’s testimony was not credible
and determined that at a minimum, his update to his application submitted in
September 2012 describing what had happened as a “sand fight” raised additional
questions about his candor.
       {¶ 17} On these facts, the panel found that Scannell failed to provide
complete and accurate information concerning his past, made false statements,
including omissions, and lacked candor during the admissions process.           See
Gov.Bar R. I(11)(D)(3)(g) and (h) and (4)(i). Based on these findings, the panel
concluded that there is a significant deficiency in Scannell’s honesty and
trustworthiness. Therefore, the panel recommended that his application to register
as a candidate for admission to the practice of law be disapproved and that he not




                                         7
                             SUPREME COURT OF OHIO




be permitted to reapply. The board adopted the panel’s findings of fact and its
recommendations.
                                     Disposition
       {¶ 18} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3). “A
record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of the
applicant.” Id.
       {¶ 19} Applicants must establish the ability to exercise good judgment in
conducting their professional business; the ability to conduct themselves with a
high degree of honesty, integrity, and trustworthiness in their professional
relationships and with respect to all legal obligations; the ability to conduct
themselves with respect for and in accordance with the law and the Ohio Rules of
Professional Conduct; the ability to avoid acts that exhibit disregard for the health,
safety, and welfare of others; and the ability to conduct themselves professionally
and in a manner that engenders respect for the law and the profession. Supreme
Court of Ohio, Definitions of Essential Eligibility Requirements for the Practice of
Law,       Requirement        Nos.       3,        4,    5,      6,      and       10,
http://www.supremecourt.ohio.gov/AttySvcs/admissions/pdf/ESSENTIAL_ELIG
IBILITY_REQUIREMENTS.pdf (accessed Jan. 12, 2016).
       {¶ 20} The evidence shows that Scannell failed to exercise good judgment
in conducting his personal legal affairs, failed to conduct himself with a high degree
of honesty, integrity, and trustworthiness, and, in fact, engaged in a pattern of
dishonesty and misrepresentation that involved lying to law-enforcement officers
and court personnel—a pattern that continued throughout these admissions




                                          8
                                 January Term, 2016




proceedings. Therefore, we find that that he has failed to carry his burden of
proving that he presently possesses the requisite character, fitness, and moral
qualifications to practice law. See In re Application of Bagne, 102 Ohio St. 3d 182,
2004-Ohio-2070, 808 N.E.2d 372 (application denied and applicant permitted to
reapply in three years based on false statements to law-enforcement personnel and
false testimony during admissions hearings in both Michigan and Ohio); In re
Application of Cvammen, 102 Ohio St. 3d 13, 2004-Ohio-1584, 806 N.E.2d 498,
¶ 22 (permanently denying application to register as candidate for admission to the
Ohio bar because ethical infractions so permeated the admissions process that the
applicant’s honesty and integrity were shown to be intrinsically suspect).
          {¶ 21} Accordingly, we disapprove Scannell’s pending application to sit for
the bar exam, but we will permit him to reapply in two years, provided that he (1)
submits to a mental-health evaluation by a licensed psychiatrist or psychologist
selected by the board, (2) submits a new application to register as a candidate for
admission to the practice of law that includes a report of the findings of his mental-
health evaluation, and (3) completes a new character and fitness examination,
including an investigation by the National Conference of Bar Examiners.
                                                              Judgment accordingly.
          PFEIFER, O’DONNELL, LANZINGER, KENNEDY, FRENCH, and O’NEILL, JJ.,
concur.
          O’CONNOR, C.J., dissents and would not permit the applicant to reapply.
                                 _________________
          John Richard Scannell, pro se.
          William J. Danso, Trumbull County Assistant Prosecuting Attorney, for
Trumbull County Bar Association.
                                 _________________




                                           9